Citation Nr: 1430422	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  12-23 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel











INTRODUCTION

The Veteran served on active duty from June 1961 to June 1966; he also served in the Navy Reserves until November 1992. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO denied service connection for sleep apnea and for tinnitus.  In June 2011, the Veteran filed a notice of disagreement (NOD).  In June 2012, the RO granted service connection for tinnitus, and issued a statement of the case (SOC) on the matter of service connection for sleep apnea.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in July 2012.

In addition to the paper claims file, the Veteran has paperless, electronic files on Virtual VA and the Veterans Benefits Management System (VBMS).  A July 2014 review of the Virtual VA file does not reveal any  documents pertinent to the present appeal in addition to those in the paper claims file.  There are currently no documents in the VMS) file.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013).  

For reasons expressed below, the claim on appeal is being remanded  to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran when further action, on his part, is required.


REMAND

Initially, the Board notes that the Veteran's service treatment records (STRs) from his period of active duty (June 1961 to June 1966) are unavailable for review, following an extensive search by the National Personnel Records Center (NPRC).  Under the circumstances, VA has a heightened duty to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).
The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The Veteran maintains that his sleep apnea had its onset during his period of active duty from June 1961 to June 1966.  As noted, STRs from such period are unavailable.  Service treatment records from his Navy Reserve period show no complaints of, or treatment for sleep apnea.  The Veteran has submitted a statement from Lt. L.C. who was billeted with him in Danang, Vietnam from 1965 to 1966.  Lt. L.C. indicated that their housing consisted of bunk beds with little space in between.  He stated that a few of the fellow crewmembers were notorious for very loud snoring, and the loudest was the Veteran.  In a July 2005 private treatment record, the Veteran reported that he has experienced excessive snoring for many years.  He indicated that it occurs in all positions; and that he occasionally wakes up at night with a gasp.  On an October 2005 sleep study report, it is noted that the Veteran reported that he awakens at night feeling claustrophobic and unable to breath.  In an October 2010 statement, the Veteran stated that he was not sure whether or not he had sleep apnea during service; however he did know that he snored very loud.  On his June 2011 NOD, he reported that he had all of the symptoms of sleep apnea during his period of active duty. 

Medical records dated in October 2005 and July 2011 reflect diagnoses of sleep apnea, but no opinion has been obtained with respect to whether the disorder had its onset in, or is otherwise medically-related to, service-to include symptoms experienced therein.

Given the lay evidence to the effect that the Veteran first manifested symptoms of excessive snoring during active duty, medical evidence showing that he is diagnosed with sleep apnea, post service, and the absence of any current medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the AOJ should arrange for the appellant to undergo a VA sleep disorders examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his original claim for service connection for sleep apnea (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, records of the Veteran's treatment at the VA Medical Center (VAMC) in Long Beach, California most recently uploaded to the Veteran'sVirtual VA file are dated through April 3, 2014. Additional  records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include records dared since May 14, 2014.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate  authorization to obtain any outstanding, pertinent private medical records, including from  Dr. Phillip Wells, whom the Veteran has identified as treating him for sleep apnea.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby s REMANDED for the following action:

1.  Obtain from the Long Beach VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran , to particularly include any relevant records dated after August 18, 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file..

2.  Request that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records, including any relevant records from  Dr. Phillip Wells, whom the Veteran has identified as treating him for sleep apnea.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified-to include records from  Dr. Phillip Wells-following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA sleep disorders examination, by an appropriate physician, at a VA medical facility.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and all lay assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during, or is otherwise medically related to, the Veteran's period of active military service, to include symptoms experienced therein.

In rendering the requested opinion, the examiner should consider and discuss the Veteran's medical history and current findings, together with the lay statements from Lt. L.C. who was billeted with him during his period of active duty in Vietnam, to the effect that the Veteran snored loudly during his sleep.  The examiner should also consider and discuss the Veteran's statements to the effect that he experienced snoring and other sleep apnea symptoms during active duty, and any lay assertions as to continuity of symptoms since service .

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him he appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran  need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999.

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



